Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 11, 1995, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because she did not comply with registration requirements.
Claimant filed an original claim for unemployment insurance benefits on November 30, 1993, thereby establishing a base period beginning November 30, 1992 and ending November 28, 1993. Prior to filing her claim, claimant worked for the New York City Department of Social Services from April 16, 1975 until December 6,1992. She worked for another employer, Green Thumb, Inc., from November 15, 1993 to November 30, 1993 on a part-time basis. The Board denied claimant’s application for unemployment insurance benefits on the ground that claimant failed to comply with registration requirements. The Board further found that claimant did not file a valid original claim because she did not have at least 15 weeks of covered employment in her base period. Inasmuch as claimant failed to demonstrate a good cause for her failure to comply with registration requirements (see, Labor Law § 596; 12 NYCRR 473.1 Eh]; see also, Matter of Maier [Hudacs], 207 AD2d 932) or to establish that she had a sufficient number of weeks of covered employment in her base period (see, Labor Law § 527), we find no reason to disturb the Board’s decision.
Cardona, P. J., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.